Case 2:18-ap-01217-ER             Doc 32 Filed 05/09/19 Entered 05/09/19 12:10:34                         Desc
                                    Main Document Page 1 of 7




                                                                                FILED & ENTERED

                                                                                      MAY 09 2019

                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                 Central District of California
                                                                                 BY gonzalez DEPUTY CLERK




                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                                  LOS ANGELES DIVISION


In re:       Chong Sang Tak, Debtor                      Case No.:       2:18-bk-13712-ER
                                                         Adv. No.:       2:18-ap-01217-ER

                                                       MEMORANDUM OF DECISION
Celia Bryann Trujillo,
                                                       FINDING THAT DEFENDANT’S
                                             Plaintiff LIABILITY TO PLAINTIFF, IN THE
                          v.                           AMOUNT OF $16,020, IS EXCEPTED
                                                       FROM DEFENDANT’S DISCHARGE
Chong Sang Tak,
                                           Defendant
                                                         [No hearing required pursuant to Federal Rule
                                                         of Civil Procedure 78(b) and Local Bankruptcy
                                                         Rule 9013-1(j)(3)]

    The Court has previously found that Defendant is liable to Plaintiff under § 523(a)(6) for
constructively discharging Plaintiff from her employment at Gangnam Pizza, Inc., d/b/a Round
Table Pizza (“Gangnam Pizza”). See Final Ruling Finding that Defendant is Liable Pursuant to
§ 523(a)(6) [Doc. No. 30] (the “Liability Ruling”). The Court ordered Plaintiff to submit
additional evidence establishing the damages she suffered as a result of the constructive
discharge. Having reviewed Plaintiff’s additional evidence,1 the Court finds that Defendant is
liable to Plaintiff in the amount of $16,020.




1
 See Declaration of Celia Bryann Trujillo in Support of Motion for Judgment by Default and Judgment Filed Per
Court Ruling on March 20, 2019 By the Honorable Ernest M. Robles [Doc. No. 31].
Case 2:18-ap-01217-ER         Doc 32 Filed 05/09/19 Entered 05/09/19 12:10:34                Desc
                                Main Document Page 2 of 7



I. Facts
Procedural Background
    Celia Bryann Trujillo (the “Plaintiff”) filed the instant Complaint Objecting and Seeking
Exception to Discharge of Debtor [Doc. No. 1] (the “Complaint”) on June 28, 2018. The
Complaint alleges that Chong Sang Tak (the “Defendant”) employed Plaintiff at his pizza
restaurant; that Defendant failed to protect Plaintiff from another employee who sexually
assaulted Plaintiff; and that Defendant’s liability is excepted from discharge pursuant to
§ 523(a)(6).
    The Complaint initially named Chong Sang Tak, In Og Tak, and Gangnam Pizza, Inc., dba
Round Table Pizza (“Gangnam Pizza”) as defendants. On July 30, 2018, Plaintiff filed a
document captioned Amended Adversary Petition wherein Plaintiff requested that the Court
dismiss Defendants In Og Tak, Gangnam Pizza, and Does 1 through 50 (the “Non-Answering
Defendants”), on the ground that such defendants were named in error. The Court found that it
was not appropriate to construe the Amended Adversary Petition as a First Amended Complaint,
since the document requested only that the Non-Answering Defendants be dismissed and did not
re-allege any of the operative claims for relief. See Order Confirming Effectiveness of Plaintiff’s
Voluntary Dismissal of Non-Answering Defendants [Doc. No. 12] (the “Dismissal Order”) at
¶ 3. Instead, the Court construed the Amended Adversary Petition as a request for dismissal of
the Non-Answering Defendants, made pursuant to Civil Rule 41(a)(1)(A). Dismissal Order at
¶ 2. The Court confirmed the effectiveness of the dismissal of the Non-Answering Defendants.
Dismissal Order at ¶ 3.
    On February 4, 2019, the Court struck Defendant’s Answer and entered Defendant’s default.
See Memorandum of Decision Imposing Case-Dispositive Sanctions Against Defendant [Doc.
No. 23] and Order Imposing Case-Dispositive Sanctions Against Defendant [Doc. No. 24].

Liability Ruling
   On March 20, 2019, upon Plaintiff’s motion for default judgment, the Court determined that
Defendant was liable to Plaintiff under § 523(a)(6). See generally Liability Ruling. The Court
found that the following facts had been established by the Complaint:

           Commencing in June 2016, Plaintiff was employed by Defendant as a part-time
       server at his restaurant, Gangnam Pizza. After the restaurant had closed for the evening
       on January 6, 2017, Plaintiff’s supervisor, Suk Ju Park, asked Plaintiff to come to the
       cash register. When Plaintiff arrived at the cash register, Suk grabbed Plaintiff around the
       waist and began fondling Plaintiff’s breasts. Plaintiff ran into the restroom to escape the
       unwanted touching. Park chased Plaintiff into the restroom, where he continued to fondle
       Plaintiff’s breasts. Plaintiff succeeded in escaping from the restaurant after being
       subjected to Suk’s unwanted touching for approximately eight to ten minutes.
           On January 7, 2017, Plaintiff advised Defendant, in writing, of the assault that had
       occurred the previous evening. On January 8, 2017, Defendant viewed closed circuit
       television footage of the assault. Defendant took no action against Park. Plaintiff never
       returned to work at Gangnam Pizza.
           Defendant was aware that other female employees at Gangnam Pizza were subjected
       to unwanted sexualized touching by Park. Notwithstanding such awareness, Defendant
       took no action to protect Plaintiff or other female employees from Park.
Case 2:18-ap-01217-ER          Doc 32 Filed 05/09/19 Entered 05/09/19 12:10:34                    Desc
                                 Main Document Page 3 of 7


          Shortly after Park assaulted Plaintiff, Defendant bought Park an airline ticket to
       enable him to return to South Korea. Defendant purchase the airline ticket to help Park
       avoid liability for the assault.

Liability Ruling at 2–3.
   The Court found that Plaintiff had failed to establish that Defendant was liable on account of
Park’s sexual assault:

            “Section 523(a)(6) excepts from discharge debts arising from a debtor’s ‘willful and
       malicious’ injury to another person or to the property of another. The ‘willful’ and
       “malicious’ requirements are conjunctive and subject to separate analysis.” Plyam v.
       Precision Development, LLC (In re Plyam), 530 B.R. 456, 463 (9th Cir. B.A.P. 2015)
       (internal citations omitted).
            An injury is “willful” when “a debtor harbors ‘either subjective intent to harm, or a
       subjective belief that harm is substantially certain.’ The injury must be deliberate or
       intentional, ‘not merely a deliberate or intentional act that leads to injury.’” Id. at 463
       (internal citations omitted). When determining intent, there is a presumption that the
       debtor knows the natural consequences of his actions. Ormsby v. First Am. Title Co. of
       Nevada (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir. 2010). An injury is “malicious” if
       it “involves ‘(1) a wrongful act, (2) done intentionally, (3) which necessarily causes
       injury, and (4) is done without just cause or excuse.’” Carrillo v. Su (In re Su), 290 F.3d
       1140, 1146–47 (9th Cir. 2002) (internal citations omitted). “Within the plain meaning of
       this definition, it is the wrongful act that must be committed intentionally rather than the
       injury itself.” Jett v. Sicroff (In re Sicroff), 401 F.3d 1101, 1106 (9th Cir. 2005).
            In addition, the injury-producing conduct must be tortious in order to be excepted
       from discharge under §523(a)(6). Lockerby v. Sierra, 535 F.3d 1038, 1040 (9th Cir.
       2008). “[C]onduct is not tortious under § 523(a)(6) simply because injury is intended or
       ‘substantially likely to occur,’ but rather is only tortious if it constitutes a tort under state
       law.” Id. at 1041.
            Plaintiff asserts that she is entitled to damages in the amount of $250,000 as a result
       of Defendant’s conduct. According to Plaintiff’s declaration:

               I had to undergo psycho analysis [sic] and therapy for the harassment and assault I
               underwent as an employee of [Defendant]…. I could not work nor finish school
               and estimate my damages to be in the amount of $250,000.00 for inability to work
               and severe emotional distress.

       Plaintiff’s Decl. at ¶ 5 [Doc. No. 28].
           To substantiate the damages asserted, Plaintiff attaches an unauthenticated report
       from Clinica Sierra Vista. Plaintiff also seeks damages of $300 on account of two weeks’
       unpaid wages.
           Plaintiff does not articulate the legal rationale for her contention that Defendant is
       liable on account of Park’s sexual assault. Even though it was Park, not Defendant, who
       committed the sexual assault, it is possible to postulate facts under which Defendant
       would be liable under § 523(a)(6). However, such facts are not present here. For
       Defendant to be liable under § 523(a)(6), it would be necessary for Plaintiff to show that
Case 2:18-ap-01217-ER         Doc 32 Filed 05/09/19 Entered 05/09/19 12:10:34                 Desc
                                Main Document Page 4 of 7


       Defendant knew that Park had a history of sexually assaulting female employees under
       his supervision, and that Defendant placed Park in a supervisory capacity because he
       wanted Plaintiff to be victimized by Park.

Liability Ruling at 3–5.
   The Court found that although Plaintiff had failed to establish that Defendant was liable for
Park’s sexual assault, Plaintiff had established that Defendant constructively discharged Plaintiff.
The Court further found that the constructive discharge was willful and malicious within the
meaning of § 523(a)(6):

           In California, an employee “discharged in violation of fundamental public policy may
       bring an action against their employer sounding in tort.” Gantt v. Sentry Insurance, 1
       Cal.4th 1083, 1098, 4 Cal.Rptr.2d 874, 824 P.2d 680 (Cal. 1992), overruled in part on
       other grounds, Green v. Ralee Engineering Co. 19 Cal.4th 66, 78 Cal.Rptr.2d 16, 960
       P.2d 1046 (Cal. 1998). “[T]o establish a constructive discharge, an employee must plead
       and prove ... that the employer either intentionally created or knowingly permitted
       working conditions that were so intolerable or aggravated at the time of the employee’s
       resignation that a reasonable employer would realize that a reasonable person in the
       employee’s position would be compelled to resign.” Vasquez v. Franklin Mgmt. Real
       Estate Fund, Inc., 222 Cal. App. 4th 819, 826, 166 Cal. Rptr. 3d 242, 247 (Cal. Ct. App.
       2013).
           The Complaint establishes that Defendant viewed video of the sexual assault shortly
       after it occurred, and took no action against Park, the assailant. Defendant’s inaction
       constituted a constructive discharge of Plaintiff, as that inaction created an intolerable
       working environment. Constructive discharge sounds in tort and therefore can give rise to
       liability under § 523(a)(6).
           Defendant’s constructive discharge of Plaintiff was willful and malicious within the
       meaning of § 523(a)(6). After watching video footage of the assault, Defendant took no
       action against Park and made no attempt to provide Plaintiff with a safe working
       environment. Defendant’s failure to discharge his responsibilities as an employer in these
       circumstances establishes that Defendant had either a subjective intent to harm Plaintiff,
       or a subjective belief that harm to Plaintiff was substantially certain. Consequently, the
       injury inflicted by Defendant was willful.
           The injury was also malicious. Defendant’s failure to take remedial action after
       learning of the assault was a wrongful act done intentionally. That Defendant acted
       intentionally is shown by his subsequent actions to shield Park from liability by abetting
       his escape to South Korea. Defendant’s actions necessarily caused injury and were done
       without just cause or excuse.

Liability Ruling at 5–6.

Plaintiff’s Evidence Regarding Damages
     The evidence of damages initially submitted by Plaintiff focused upon the injuries resulting
from the sexual assault, as opposed to the injuries resulting from the constructive discharged. See
Liability Ruling at 6. The Court directed Plaintiff to submit evidence showing the damages
attributable to the constructive discharge.
Case 2:18-ap-01217-ER              Doc 32 Filed 05/09/19 Entered 05/09/19 12:10:34                         Desc
                                     Main Document Page 5 of 7


   Plaintiff has submitted a brief declaration in support of the damages alleged. Plaintiff has not
submitted any admissible testimony from mental health professionals.2 Plaintiff’s declaration
provides in relevant part:

            I informed [Defendant] about the attack and told him to do something about it.
        [Defendant] also saw CCTV footage of the assault. There was no response from
        [Defendant]. I was therefore forced to discontinue my employment with [Gangnam
        Pizza]. I had to undergo psychoanalysis and therapy for the harassment and assault that
        led to my constructive discharge.
            I could no longer continue work nor school due to the treatment I was subjected [to]
        that caused severe emotional distress and inability to continue working [at Gangnam
        Pizza]. I estimate my emotional distress damages to be in the amount of $250,000.

Plaintiff’s Decl. [Doc. No. 31] at ¶¶ 5–6.

II. Findings Regarding Plaintiff’s Damages
    For tortious conduct such as constructive discharge, “the measure of damages … is the
amount which will compensate for all the detriment proximately caused thereby, whether it could
have been anticipated or not.” Cal. Civ. Code § 3333. An employer may be held liable for
emotional distress, mental anguish, and other psychic injuries that an employee suffers in
connection with employer wrongdoing. “Such harm, though less susceptible of precise
measurement than more tangible pecuniary losses or physical injuries would be, is no less real or
worthy of compensation.” Agarwal v. Johnson, 25 Cal. 3d 932, 953, 603 P.2d 58, 71 (Cal. 1979),
disapproved of on other grounds by White v. Ultramar, Inc., 21 Cal. 4th 563, 981 P.2d 944 (Cal.
1999).
    Plaintiff’s brief declaration is not sufficient to support damages in the amount of $250,000.
California courts have awarded employees damages in the six figure range on account of
emotional distress resulting from employer wrongdoing. Such awards, however, were supported
by extensive testimony from mental health professionals, in addition to evidence of physical
symptoms attributable to the plaintiff’s emotional distress. For example, in Bihun v. AT&T Info.
Sys., Inc., an award of $662,000 for emotional distress caused by the plaintiff’s employer was
supported by testimony from a psychologist, as well as evidence that the plaintiff suffered from
“headaches, dizziness, vomiting, diarrhea, weight loss, sleep disturbances, teeth grinding, a facial
twitch, crying spells and depression.” Bihun, 13 Cal. App. 4th 976, 986, 16 Cal. Rptr. 2d 787,
791 (Cal. 1993), as modified on denial of reh'g (Mar. 25, 1993), and disapproved of on other
grounds by Lakin v. Watkins Associated Indus., 6 Cal. 4th 644, 863 P.2d 179 (Cal. 1993). In
Watson v. Dep’t of Rehab., a damages award of $1.5 million was supported by a psychiatrist’s
testimony that the plaintiff suffered from “a major depressive disorder with psychotic features,”
as well as evidence that the plaintiff suffered from “headaches, chest pains, loss of appetite,
memory loss, loss of sexual drive … nightmares … [and] heard voices.” Watson, 212 Cal. App.
3d 1271, 1283, 261 Cal. Rptr. 204, 210 (Ct. App. 1989).3

2
  In connection with her Motion for Default Judgment [Doc. No. 28], Plaintiff submitted a report
from Clinica Sierra Vista. The Court found that the report was not admissible because it had not
been authenticated by the psychotherapist who treated Plaintiff. See Liability Ruling at 6.
3
 The damages awarded in Watson were attributable to lost earnings and to emotional distress. The Watson court did
not specify how much of the $1.5 million award was attributable to emotional distress as opposed to lost earnings.
Case 2:18-ap-01217-ER           Doc 32 Filed 05/09/19 Entered 05/09/19 12:10:34                  Desc
                                  Main Document Page 6 of 7


    In contrast to the detailed evidence presented in Bihun and Watson, Plaintiff’s evidence of
emotional distress consists only of a cursory declaration stating that Plaintiff received
psychoanalysis and therapy and could no longer work or attend school. Plaintiff does not specify
the length of the therapy or the length of time during which she could not work or attend school.
Plaintiff testifies that she experienced “severe emotional distress” but provides no elaboration.
Plaintiff does not, for example, testify as to whether the emotional distress impaired her ability to
function in social settings; caused sleeplessness or irritability; reduced her ability to concentrate
on important tasks; or caused her to lose interest in hobbies she had formerly enjoyed pursuing.
    In addition, Plaintiff’s evidence still does not sufficiently distinguish between the emotional
distress caused by the constructive discharge, as opposed to the emotional distress caused by the
sexual assault. The Court understands that the sexual assault and constructive discharge are
related, and that it is therefore not possible to allocate with mathematical precision the extent to
which Plaintiff’s emotional injuries resulted from the sexual assault versus the constructive
discharge. Nonetheless, Plaintiff has the burden of proof as to damages and the Court has found
that Defendant is not liable for those damages resulting from Park’s sexual assault. Inadequacies
in Plaintiff’s evidence must be resolved against her.
    While Plaintiff’s evidence is not sufficient to support damages of $250,000, Plaintiff’s
testimony, combined with the facts now established as a result of Defendant’s default, establish
that Plaintiff did suffer severe emotional distress. Defendant refused to take any action against
Park after having been shown video evidence that Park had sexually assaulted Plaintiff.
Defendant’s inaction resulted in Plaintiff’s constructive discharge from her employment at
Gangman Pizza. Plaintiff testifies that after being subjected to this treatment, she could not work
or attend school.
    However, even after having been provided an opportunity to supplement the record, Plaintiff
has not proffered detailed evidence regarding the nature and extent of the emotional distress that
she undoubtedly experienced. The absence of such detailed evidence requires the Court to limit
Plaintiff’s emotional distress damages to $10,000.
    Plaintiff also testifies that as a result of her constructive discharge, she did not receive a final
paycheck in the amount of $300. Non-receipt of this final paycheck was among the harms caused
by Plaintiff’s constructive discharge. Plaintiff is entitled to additional damages in the amount of
$300.
    Plaintiff’s counsel seeks attorneys’ fees in the amount of $7,000, based upon 17.5 hours of
work billed at $400 per hour.
    “Established case law holds that a debtor’s obligation for attorneys’ fees and costs is
excepted from discharge under section 523(a)(6) as a ‘debt for’ debtor’s willful and malicious
injury when awarded by the state court ‘with respect to’ or ‘by reason of’ the same underlying
conduct that precluded discharge of the underlying compensatory damages award.” Suarez v.
Barrett (In re Suarez), 400 B.R. 732, 738–39 (B.A.P. 9th Cir. 2009), aff'd, 529 F. App’x 832 (9th
Cir. 2013).
    As set forth above, the Court has awarded Plaintiff $10,300 based upon Defendant’s
constructive discharge of Plaintiff. Although these damages were not fixed by the state court,
Suarez’s reasoning applies because the damages arise under California law.
    In seeking attorneys’ fees, Plaintiff’s counsel does not distinguish between fees incurred
establishing Defendant’s liability for constructively discharging Plaintiff, versus fees incurred
establishing the non-dischargeability of the indebtedness arising on account of such liability.
Based upon its review of the pleadings filed by Plaintiff’s counsel in this action, the Court finds
Case 2:18-ap-01217-ER          Doc 32 Filed 05/09/19 Entered 05/09/19 12:10:34                  Desc
                                 Main Document Page 7 of 7


that of the 17.5 hours billed, 12.5 hours are attributable to establishing Defendant’s liability for
the constructive discharge. Therefore, Plaintiff is entitled to an award of attorneys’ fees in the
amount of $5,000 (12.5 hours times $400/hour). Plaintiff is also entitled to an award of costs in
the amount of $720 (consisting of $410 in filing fees and $310 in deposition costs).
    Based upon the foregoing, Plaintiff is entitled to an award of damages in the amount of
$16,020 (consisting of emotional distress damages in the amount of $10,000, damages for non-
receipt of Plaintiff’s final paycheck in the amount of $300, attorneys’ fees in the amount of
$5,000, and costs in the amount of $300). The Court will enter judgment consistent with this
Memorandum of Decision.
                                                  ###




      Date: May 9, 2019
